DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4/17/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless – 

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention. 

Claim(s) 1-4, 7-14, & 17-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tang et al. (US 20200088109 A1) "METHOD AND SYSTEM FOR ADJUSTING A VARIABLE GEOMETRY MECHANISM" (Tang ‘109). 

Regarding claim 1 Tang ‘109 teaches a method for operating a gas turbine engine (FIG. 1 a gas turbine engine 10), the method comprising: determining an actual engine output power based on a torque of the gas turbine engine (para 0022 : “the engine control request may be a torque control request for the engine 10 indicative of a demand for the engine 10 to produce thrust at a requested thrust level (or to produce power at a requested power level)”, with a torque control request the system controls the torque to achieve an actual engine power level); comparing the actual engine output power to an estimated engine output power to obtain an error (para 0033: “steady-state schedule may be generated as a function of one or more of corrected power, corrected speed…”, para 0007: it uses a transient bias map to get ‘corrected power’ (an estimated engine output power), steady state schedule outputs an actual engine output power by taking in an estimated engine output power and transient bias value which is the error); obtaining an actual engine speed and biasing the actual engine speed using the error to produce a biased engine speed (para 0030: “transient bias map is generated as a function of one or more engine parameters. The one or more engine parameters may be measured and/or calculated.”, para 0030: “speed and/or torque may be measured, and power may be calculated based on speed and torque. The one or more engine parameters may be corrected engine parameters”, the transient map takes as input the error from the output power, actual engine speed, and a number of other variables such as temperature to producing a biased engine speed); determining the estimated engine output power using a model-based estimator having the biased engine speed as input (para 0031: “The transient bias value may be obtained from a transient bias map based on the current engine rotational speed (e.g., NG or NGN), current power (e.g., SHP or SHPN), and/or torque (e.g., Q or QN)”, a transient bias map is a model which estimates for some given measurements a difference between an expected value and an actual offset and then enables the system to compensate); detecting a torque-related fault based on the error and a first threshold (para 0036: “a rate of change threshold detection module 502 that receives the engine control request (e.g., power control request or torque control request)”, para 0036: “When the rate of change is beyond the threshold, an indicator to that effect is set and output by the rate of change threshold detection module 502”, the indicator indicates that there is an error in that the rate of change is beyond a threshold which if the system is under torque control would be a torque related fault); and accommodating the torque-related fault in response to detecting the torque-related fault (para 0036: “When the indicator is TRUE (or a logical 1), the switch 506 applies the transient bias map 510 to the steady-state schedule 520 via the summing junction 508”, the TRUE indicator tells the system that it needs to accommodate for the fault and it uses the transient bias map to compensate).  

Regarding claim 2 Tang ‘109 teaches the method of claim 1, wherein biasing the actual engine speed comprises integrating the error to obtain a delta engine speed and adding the delta engine speed to the actual engine speed to produce the biased engine speed (para 0030: “speed and/or torque may be measured, and power may be calculated based on speed and torque. The one or more engine parameters may be corrected engine parameters. The one or more engine parameters may be corrected based on temperature and/or pressure of the engine relative to the standard sea level temperature and/or pressure”, para 0030: “the transient bias map is generated as a function of one or more of corrected power, corrected speed and corrected torque”, so the system of Tang takes as inputs a number of different variables such as temperature and uses a transient map to integrate the errors to obtain a delta engine speed which is then used with the actual engine speed to produce a corrected or biased engine speed).

Regarding claim 3 Tang ‘109 teaches the method of claim 2, wherein the error is integrated when the actual engine output power is above a second threshold (para 0022: “The engine control request is indicative of a desired output power for the engine 10”, para 0023: “a rate of change of the engine control request is determined”, para 0025: “when the rate of change is beyond the threshold, a transient bias map is applied to a steady-state schedule to generate a variable geometry request”, so when the power exceeds a threshold managed by a threshold detection module then a transient map is applied which outputs an integration of errors).

Regarding claim 4 Tang ‘109 teaches the method of claim 1, further comprising applying a lag to the actual engine output power to align the actual engine power to the actual engine speed (Fig. 5 Hold Time Module 504, para 0036: “A hold time module 504 receives the indicator and the time period for which the transient bias map is to be applied to the steady-state schedule”, the hold time module applies corrections to engine speed at times which correspond to the times when conditions on the engine power were measured so that if there is a spike in the engine power corrections can be applied to the speed at a time which corresponds with that spike).  

Regarding claim 7 Tang ‘109 teaches the method of claim 1, wherein the model-based estimator takes outside air temperature and an altitude ratio as inputs to determine the estimated engine power (para 0030: “one or more engine parameters may be corrected based on temperature and/or pressure of the engine”, para 0032: “the steady-state schedule may be generated as a function of one or more of corrected power, corrected speed, and corrected torque and one or more of altitude, pressure, and any other suitable ambient condition(s)”, temperature and altitude are applied to the steady state model and then a sudden change in conditions would require the application of a transient map so the overall estimated power incorporates temperature and altitude).

Regarding claim 8 Tang ‘109 teaches the method of claim 1, wherein the model-based estimator is a three-dimensional lookup table (para 0033: “The steady-state value may be obtained from a steady-state schedule based on the current engine rotational speed (e.g., NG or NGN). It should be appreciated that a map or schedule may refer to a curve, a look-up table, a function, an algorithm, a polynomial equation or any other suitable other logic”, para 0032: “the steady-state schedule is generated as a function of the one or more engine parameters (measured and/or calculated) and one or more ambient conditions. The ambient conditions may comprise one or more of altitude, atmospheric pressure, atmospheric temperature, and atmospheric humidity”, so the steady state schedule could be a look up table of altitude and pressure and temperature which would be a three dimensional look up table).

Regarding claim 9 Tang ‘109 teaches the method of claim 2, wherein detecting the torque-related fault comprises detecting a slow drift or signal freeze from an increase in the delta engine speed beyond the first threshold (para 0036: “The rate of change threshold detection module 502 determines the rate of change of the engine control request and compares the rate of change to the threshold. When the rate of change is beyond the threshold, an indicator to that effect is set and output by the rate of change threshold detection module 502” , the threshold detection module would have a threshold for engine speed and an unplanned change in engine speed would be indicative of a torque related fault).  

Regarding claim 10 Tang ‘109 teaches the method of claim 1, wherein detecting the torque-related fault comprises detecting an increase in the error beyond the first threshold (para 0036: “a rate of change threshold detection module 502 that receives the engine control request (e.g., power control request or torque control request)”, para 0036: “When the rate of change is beyond the threshold, an indicator to that effect is set and output by the rate of change threshold detection module 502”, the indicator indicates that there is an error in that the rate of change is beyond a threshold which if the system is under torque control would be a torque related fault).  

Regarding claim 11 Tang ‘109 teaches a system for operating a gas turbine engine (FIG. 1 a gas turbine engine 10), the system comprising: a processing unit (Fig 7 a processing unit 712); and a non-transitory computer readable medium (Fig. 7 memory 714) having stored thereon program instructions (Fig. 7 Instructions 716) executable by the processing unit for: determining an actual engine output power based on a torque of the gas turbine engine (para 0022 : “the engine control request may be a torque control request for the engine 10 indicative of a demand for the engine 10 to produce thrust at a requested thrust level (or to produce power at a requested power level)”); comparing the actual engine output power to an estimated engine output power to obtain an error (para 0033: “steady-state schedule may be generated as a function of one or more of corrected power, corrected speed…”, para 0007: it uses a transient bias map to get ‘corrected power’ (an estimated engine output power), steady state schedule outputs an actual engine output power by taking in an estimated engine output power and transient bias value which is the error); obtaining an actual engine speed and biasing the actual engine speed using the error to produce a biased engine speed (para 0030: “transient bias map is generated as a function of one or more engine parameters. The one or more engine parameters may be measured and/or calculated.”, para 0030: “speed and/or torque may be measured, and power may be calculated based on speed and torque. The one or more engine parameters may be corrected engine parameters”, the transient map takes as input the error from the output power, actual engine speed, and a number of other variables such as temperature to producing a biased engine speed); determining the estimated engine output power using a model-based estimator having the biased engine speed as input (para 0031: “The transient bias value may be obtained from a transient bias map based on the current engine rotational speed (e.g., NG or NGN), current power (e.g., SHP or SHPN), and/or torque (e.g., Q or QN)”, a transient bias map is a model which estimates for some given measurements a difference between an expected value and an actual offset and then enables the system to compensate); detecting a torque-related fault based on the error and a first threshold (para 0036: “a rate of change threshold detection module 502 that receives the engine control request (e.g., power control request or torque control request)”, para 0036: “When the rate of change is beyond the threshold, an indicator to that effect is set and output by the rate of change threshold detection module 502”, the indicator indicates that there is an error in that the rate of change is beyond a threshold which if the system is under torque control would be a torque related fault); and accommodating the torque-related fault in response to detecting the torque- related fault (para 0036: “When the indicator is TRUE (or a logical 1), the switch 506 applies the transient bias map 510 to the steady-state schedule 520 via the summing junction 508”, the TRUE indicator tells the system that it needs to accommodate for the fault and it uses the transient bias map to compensate).

Regarding claim 12 Tang ‘109 teaches the system of claim 11, wherein biasing the actual engine speed comprises integrating the error to obtain a delta engine speed and adding the delta engine speed to the actual engine speed to produce the biased engine speed (para 0030: “speed and/or torque may be measured, and power may be calculated based on speed and torque. The one or more engine parameters may be corrected engine parameters. The one or more engine parameters may be corrected based on temperature and/or pressure of the engine relative to the standard sea level temperature and/or pressure”, para 0030: “the transient bias map is generated as a function of one or more of corrected power, corrected speed and corrected torque”, so the system of Tang takes as inputs a number of different variables such as temperature and uses a transient map to integrate the errors to obtain a delta engine speed which is then used with the actual engine speed to produce a corrected or biased engine speed).  

Regarding claim 13 Tang ‘109 teaches the system of claim 12, wherein the error is integrated when the actual engine output power is above a second threshold (para 0022: “The engine control request is indicative of a desired output power for the engine 10”, para 0023: “a rate of change of the engine control request is determined”, para 0025: “when the rate of change is beyond the threshold, a transient bias map is applied to a steady-state schedule to generate a variable geometry request”, so when the power exceeds a threshold managed by a threshold detection module then a transient map is applied which outputs an integration of errors).

Regarding claim 14 Tang ‘109 teaches the system of claim 11, further comprising applying a lag to the actual engine output power to align the actual engine power to the actual engine speed (Fig. 5 Hold Time Module 504, para 0036: “A hold time module 504 receives the indicator and the time period for which the transient bias map is to be applied to the steady-state schedule”, the hold time module applies corrections to engine speed at times which correspond to the times when conditions on the engine power were measured so that if there is a spike in the engine power corrections can be applied to the speed at a time which corresponds with that spike).  

Regarding claim 17 Tang ‘109 teaches the system of claim 11, wherein the model-based estimator takes outside air temperature and an altitude ratio as inputs to determine the estimated engine power (para 0030: “one or more engine parameters may be corrected based on temperature and/or pressure of the engine”, para 0032: “the steady-state schedule may be generated as a function of one or more of corrected power, corrected speed, and corrected torque and one or more of altitude, pressure, and any other suitable ambient condition(s)”, temperature and altitude are applied to the steady state model and then a sudden change in conditions would require the application of a transient map so the overall estimated power incorporates temperature and altitude).  

Regarding claim 18 Tang ‘109 teaches the system of claim 11, wherein the model-based estimator is a three-dimensional lookup table (para 0033: “The steady-state value may be obtained from a steady-state schedule based on the current engine rotational speed (e.g., NG or NGN). It should be appreciated that a map or schedule may refer to a curve, a look-up table, a function, an algorithm, a polynomial equation or any other suitable other logic”, para 0032: “the steady-state schedule is generated as a function of the one or more engine parameters (measured and/or calculated) and one or more ambient conditions. The ambient conditions may comprise one or more of altitude, atmospheric pressure, atmospheric temperature, and atmospheric humidity”, so the steady state schedule could be a look up table of altitude and pressure and temperature which would be a three dimensional look up table).  

Regarding claim 19 Tang ‘109 teaches the system of claim 12, wherein detecting the torque-related fault comprises detecting a slow drift or signal freeze from an increase in the delta engine speed beyond the first threshold (para 0036: “The rate of change threshold detection module 502 determines the rate of change of the engine control request and compares the rate of change to the threshold. When the rate of change is beyond the threshold, an indicator to that effect is set and output by the rate of change threshold detection module 502” , the threshold detection module would have a threshold for engine speed and an unplanned change in engine speed would be indicative of a torque related fault).  

Regarding claim 20 Tang ‘109 teaches the system of claim 11, wherein detecting the torque-related fault comprises detecting an increase in the error beyond the first threshold (para 0036: “a rate of change threshold detection module 502 that receives the engine control request (e.g., power control request or torque control request)”, para 0036: “When the rate of change is beyond the threshold, an indicator to that effect is set and output by the rate of change threshold detection module 502”, the indicator indicates that there is an error in that the rate of change is beyond a threshold which if the system is under torque control would be a torque related fault).  
.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made. 

Claim 5, 6, 15, & 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tang et al. (US 20200088109 A1) "METHOD AND SYSTEM FOR ADJUSTING A VARIABLE GEOMETRY MECHANISM" (Tang ‘109), and further in view of Tang et al. (US 20200095933 A1) "SIGNAL PROCESSING FOR VARIABLE GEOMETRY MECHANISM CONTROL" (Tang ‘933). 

Regarding claim 5 Tang ‘109 teaches the method of claim 4.  
Tang ‘109 does not teach wherein applying the lag comprises applying a first order filter to the actual engine output power.   
Tang ‘933 does teach wherein applying the lag comprises applying a first order filter to the actual engine output power (para 0015: “filtering the VGM position request signal comprises subjecting the VGM position request signal to a first-order low-pass filter having a predetermined time constant”, VGM position determines the engine power, para 0064: “the first-order low-pass filter can be designed to have a time constant selected for filtering the combined signal to remove noise, for example based on the frequency threshold associated with noise, as discussed hereinabove. In some embodiments, the signal processing device 340 can additionally perform signal smoothing, noise reduction, signal modulation and/or demodulation, and the like”, signal processing wherein two signals are being compared necessitates shifting at least one of the signals so that corresponding features are aligned).   
It would have been obvious to one of ordinary skill in the relevant art before the effective filing date of the claimed invention to have modified the method taught by Tang ‘109 with the teachings of Tang ‘933.  One would apply the first order filter of Tang ‘933 to the engine output power of Tang ‘109. The motivation would have been to enable the control of engine torque based on engine speed as the signals from the torque and the power could reach the processor with different offsets in time.  

Regarding claim 6 Tang ‘109 in view of Tang ‘933 teaches the method of claim 5.  
Tang ‘109 does not teach wherein the first order filter has a time constant scheduled as a function of altitude ratio and the actual engine speed.  
Tang ‘933 does teach wherein the first order filter has a time constant scheduled as a function of altitude ratio and the actual engine speed (para 0057: “VGMB unit 320 receives, as part of the instructions provided by the engine controller 220, a speed signal, which can be used as a basis for the first signal produced by the VGMSS unit 310, and the second signal produced by the VGMB unit 320”, so engine speed can be used in determining the second signal, para 0054: “the second signal is produced in response to a transition between operating conditions for the engine 10, for example acceleration, deceleration, changes in altitude, and the like”, indicates that the second signal may have a different time lag applied depending on the altitude).  
It would have been obvious to one of ordinary skill in the relevant art before the effective filing date of the claimed invention to have modified the method taught by Tang ‘109 with the teachings of Tang ‘933.  One would add the filter (with a time constant which is a function of altitude and actual engine speed) from Tang ‘933 to the system of Tang ‘109.  The motivation would have been to enable the control of engine torque based on not only engine speed but also based on altitude which is important because the time lag between signals may be different under conditions such as different altitudes.  

Regarding claim 15 Tang ‘109 teaches the system of claim 14.  
Tang ‘109 does not teach wherein applying the lag comprises applying a first order filter to the actual engine output power.  
Tang ‘933 does teach wherein applying the lag comprises applying a first order filter to the actual engine output power (para 0015: “filtering the VGM position request signal comprises subjecting the VGM position request signal to a first-order low-pass filter having a predetermined time constant”, VGM position determines the engine power, para 0064: “the first-order low-pass filter can be designed to have a time constant selected for filtering the combined signal to remove noise, for example based on the frequency threshold associated with noise, as discussed hereinabove. In some embodiments, the signal processing device 340 can additionally perform signal smoothing, noise reduction, signal modulation and/or demodulation, and the like”, signal processing wherein two signals are being compared necessitates shifting at least one of the signals so that corresponding features are aligned). 
It would have been obvious to one of ordinary skill in the relevant art before the effective filing date of the claimed invention to have modified the device taught by Tang ‘109 with the teachings of Tang ‘933.  One would add the application of a lag (comprising a first order filter) of Tang ‘933 to the system of Tang ‘109.  The motivation would have been to enable the control of engine torque based on engine speed as the signals from the torque and the power could reach the processor with different offsets in time.  

Regarding claim 16 Tang ‘109 in view of Tang ‘933 teaches the system of claim 15.  
Tang ‘109 does not teach wherein the first order filter has a time constant scheduled as a function of altitude ratio and the actual engine speed.  
Tang ‘933 does teach wherein the first order filter has a time constant scheduled as a function of altitude ratio and the actual engine speed.  (para 0057: “VGMB unit 320 receives, as part of the instructions provided by the engine controller 220, a speed signal, which can be used as a basis for the first signal produced by the VGMSS unit 310, and the second signal produced by the VGMB unit 320”, so engine speed can be used in determining the second signal, para 0054: “the second signal is produced in response to a transition between operating conditions for the engine 10, for example acceleration, deceleration, changes in altitude, and the like”, indicates that the second signal may have a different time lag applied depending on the altitude).  
It would have been obvious to one of ordinary skill in the relevant art before the effective filing date of the claimed invention to have modified the method taught by Tang ‘109 with the teachings of Tang ‘933. One would add the filter (with a time constant which is a function of altitude and actual engine speed) from Tang ‘933 to the system of Tang ‘109.  The motivation would have been to enable the control of engine torque based on not only engine speed but also based on altitude which is important because the time lag between signals may be different under conditions such as different altitudes.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
CALDWELL (US 20190071172 A1) "HYDRAULIC MULTI-ROTOR AERIAL VEHICLE" discusses control of a quadcopter whose engines have to be synced in order to manage stable operating conditions which is pertinent to the signal processing on control signals including many small effects which create a difference between actual and measured engine speeds. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARTIN WALTER BRAUNLICH whose telephone number is (571)272-3178. The examiner can normally be reached Monday-Friday 7:30 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy Nguyen can be reached on 5712722258. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARTIN WALTER BRAUNLICH/Examiner, Art Unit 2868                                                                                                                                                                                                        
/LEE E RODAK/Primary Examiner, Art Unit 2868